        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 1 of 60



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 HENKEL OF AMERICA, INC.,                            )
                                                     )   No. 3:18-CV-00965-JAM-RMS
                         PLAINTIFF,                  )
                                                     )
 v.                                                  )   SECOND AMENDED COMPLAINT
                                                     )
 RELIASTAR LIFE INS. CO., and                        )
 EXPRESS SCRIPTS, INC.                               )
                                                     )   DEMAND FOR JURY TRIAL
                         DEFENDANTS.                 )
                                                     )   April 8, 2020


       Plaintiff Henkel of America, Inc. (“Henkel”), by and through its undersigned counsel, for

its Second Amended Complaint against Defendants ReliaStar Life Insurance Company

(“ReliaStar”) and Express Scripts, Inc. (“ESI”), alleges as follows:

                                         INTRODUCTION

        1.     For decades, Henkel has provided health benefits to Henkel employees and their

dependents through a group employee benefit plan.

        2.     Group employee health benefit plans are typically either “fully insured” or “self-

funded.” In a fully insured plan, a sponsoring employer pays premiums to an insurance company

that in turn provides medical and prescription drug benefits to covered employees and their

dependents in accordance with the terms of the insurance policy. Under this type of benefit plan,

the insurance company bears the obligation (and risk) of paying claims for such benefits under the

policy. In a self-funded plan, an employer maintains its own health plan (not through an underlying

insurance policy) and pays for the medical and prescription drug expenses that are covered under

the terms of the plan for covered employees and their dependents from the employer’s own funds,

bearing the full risk of the cost of those claims.
          Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 2 of 60



          3.   Because self-funding exposes employers to the entirety of the cost of benefits under

their group health plans, most employers with self-funded plans mitigate the risk of high-cost

medical and prescription drug claims by purchasing a product called “stop-loss” insurance. Under

a stop-loss policy, the stop-loss insurer takes on the risk of claims under the self-insured health

plan that exceed an agreed threshold, giving the employer and its self-funded plan—and ultimately

its covered employees and dependents—essential protection against unanticipated high-dollar

claims.

          4.   Stop-loss insurance is thus a critical component of a self-funded employee benefit

plan. As a backstop that provides certainty for an employer’s potential exposure, stop-loss

insurance enables companies across the country to offer comprehensive self-funded benefit plans.

Without the protection of stop-loss insurance, employers sponsoring self-funded plans would

continually face the threat of unexpected catastrophic claims that could render their plans

financially unsustainable and force the employers to curtail coverage for the entire employee base.

          5.   Henkel’s medical and prescription drug coverage is governed by a legal Plan

document entitled the Henkel of America Group Benefit Plan (the “Plan”).

          6.   The Plan was most recently restated effective May 1, 2010, and certain provisions

subsequently have been amended through a series of nine amendments. The Plan, together with

all amendments thereto, is attached hereto as Exhibit A.

          7.   The medical and prescription drug coverage under the Plan is self-funded. Henkel

bears the cost of paying the medical and prescription drug claims under the Plan and relies on stop-

loss insurance to manage the risk of high-dollar medical and prescription drug claims.

          8.   For ten years, ReliaStar was Henkel’s stop-loss insurer, collecting tens of millions

of dollars in premiums from Henkel for the stop-loss coverage ReliaStar provided during that time.


                                                 2
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 3 of 60



That relationship ended in 2017, when Henkel was faced with the very liability that makes stop-

loss insurance necessary, and ReliaStar refused to fulfill its end of the bargain.

        9.     The vast majority of employers offering health benefits to employees through self-

funded plans are not themselves health care providers or drug companies. They are not experts in

providing medical care, making prescription decisions or passing judgment on the efficacy of

treatment.

        10.    Henkel is a manufacturing and consumer goods company with no institutional

expertise in benefit claim administration. To ensure that self-funded plans are responsibly

administered and that employees and dependents receive the benefits to which they are entitled, it

is standard practice for employer sponsors like Henkel to engage professional third-party claims

administrators to adjudicate medical and prescription drug claims submitted for coverage under

the plan.

        11.    For more than a decade, Henkel has contracted with Defendant ESI to serve as its

designated third-party claims administrator for prescription drug benefits under the Plan and with

Aetna Life Insurance Company (“Aetna”) to serve as its designated third-party claims

administrator for medical benefits under the Plan.

        12.    Beginning in late 2015 and continuing through the end of 2017, two participants in

Henkel’s Plan (“the Participants”) each received extremely costly medical and prescription drug

treatments for a rare condition.

        13.    All of the Participants’ medical and prescription drug expenses at issue were

approved for coverage under the Plan by the Plan’s designated claims administrators. These claims

administrators had the express discretionary authority as fiduciaries under the Plan to construe and




                                                  3
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 4 of 60



interpret the Plan, process claims submitted by Plan participants, make factual findings about

eligibility for benefits, and render final and binding coverage determinations.

        14.    These designated claims administrators were also contractually bound by the terms

of their respective agreements with Henkel. As alleged in greater detail below, the contracts

between Henkel and ESI provide an alternative basis for the relief Henkel seeks from ESI.

        15.    Once approved by the third-party claims administrator, the medical and

prescription drug claims at issue were paid by Henkel and properly submitted to ReliaStar for

reimbursement under the stop-loss policy.

        16.    In 2015, when only one Participant was receiving treatment and the claims were in

the hundreds of thousands of dollars, ReliaStar reimbursed Henkel for the claims that exceeded

the deductible under the stop-loss policy. But in 2016 and 2017, when a second Participant began

receiving treatment for the same condition and the combined cost of the Participants’ claims ran

into the millions, and then the tens of millions of dollars, ReliaStar searched for a way out.

        17.    ReliaStar did nothing as the costs mounted in 2016, never contesting coverage for

either Participant’s claims under the stop-loss policy or otherwise and ultimately demanding a

$25,000 increase in individual deductibles and over half a million dollars in increased premiums

for the 2017 policy renewal.

        18.    In 2017, as costs continued to mount and Henkel’s claims for reimbursement from

ReliaStar remained pending, ReliaStar hired an outside consultant, Optum Healthcare (“Optum”),

to “assess” the Plan’s underlying coverage determinations with respect to the two Participants’

respective treatments.




                                                  4
         Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 5 of 60



         19.    Optum ultimately came to the opposite conclusion of the Plan’s fiduciary claims

administrators, asserting that none of the expenses incurred for the Participants’ treatments should

have been covered by the Plan because, in its opinion, the treatments were “experimental and

investigational.” As a result, ReliaStar denied its obligation to reimburse Henkel under the stop-

loss policy for any of the expenses related to either Participant’s approved treatments in 2016 or

2017.

         20.    In denying reimbursement of the claims, ReliaStar acted in contravention of the

terms of the stop-loss policy and the Plan by ignoring the sole discretionary authority that the Plan

grants to Henkel and its designated claims administrators to construe and interpret the Plan, and

attempting to overrule the Plan’s final and binding coverage determinations.

         21.    ReliaStar’s refusal to honor its contractual obligations has cost Henkel more than

$47 million in unreimbursed claims. Henkel brings this action to obtain the stop-loss coverage it

paid for, and to which it is entitled.

         22.    Henkel filed a Rule 12(c) Motion for Judgment on the Pleadings on August 16,

2018. This Court denied the motion on March 28, 2019, ruling in part that “ReliaStar does not

have the right to ‘veto’ the plan administrators’ determinations merely because ReliaStar disagrees

with such determinations.” (Mem. of Dec. on Pl.’s Mot. for J., March 28, 2019, ECF No. 47).

         23.    The March 28, 2019 ruling states that, for purposes of determining ReliaStar’s

coverage obligations under the stop-loss policy, “the question is not whether ReliaStar would have

reached the same conclusion as the plan administrators[,]” but rather “whether a reasonable person,

given the evidence presented on the administrative record, could have reached the same decision.”

Id. (quoting Computer Aided Design Sys., Inc. v. Safeco Life Ins. Co., 235 F. Supp. 2d 1052, 1061

(S.D. Iowa 2002)) (emphasis added).


                                                 5
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 6 of 60



        24.    Accordingly, under the March 28, 2019 ruling, ReliaStar is responsible for the full

amount of the Participants’ prescription drug claims submitted under the stop-loss policy in 2016

and 2017 unless ESI acted arbitrarily and capriciously and abused its discretion in approving the

disputed prescription drug claims. ESI did not; thus, ReliaStar is obligated to pay.

        25.    In the alternative to its claims against ReliaStar, Henkel, as sponsor of the Plan and

as a fiduciary of the Plan and in a representative capacity on behalf of the Plan, seeks

reimbursement from ESI to restore to the Plan the nearly $49 million in prescription drug benefits

ESI approved on behalf of the Participants in breach of its fiduciary duty under ERISA and its

contractual obligations to Henkel under the governing agreements.

        26.    ESI breached the fiduciary duties under ERISA that it owed to the Plan and its

participants as the designated prescription drug claims administrator. ESI ignored the criteria set

forth in its Prior Authorization Policies; failed to perform standard drug utilization reviews when

evaluating the prescription drug claims at issue; and failed to act with the care, skill, prudence, and

diligence under the circumstances then prevailing that a prudent person acting in a like capacity

and familiar with such matters would use in the conduct of an enterprise of a like character and

with like aims required of it in interpreting the terms of the Plan and determining that the

prescription drug claims at issue were covered under the Plan.

        27.    Separately, by failing to adhere to its Prior Authorization Policies in evaluating the

Participants’ prescription drug claims at issue and by failing to perform standard drug utilization

reviews as required under the terms of its governing contracts with Henkel, ESI also breached the

contractual duties it owed to Henkel under those agreements. Accordingly, the contracts between

ESI and Henkel provide a separate basis for Henkel to recover the losses ESI caused by breaching

the relevant agreements.


                                                  6
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 7 of 60



                                         THE PARTIES

        28.    Plaintiff, Henkel of America, Inc., is a Delaware corporation with its principal place

of business at One Henkel Way, Rocky Hill, Connecticut 06067.

        29.    Defendant, ReliaStar Life Insurance Company, is a Minnesota corporation with its

principal place of business at 20 Washington Avenue South, Minneapolis, MN 55401. ReliaStar

Life Insurance Company is a wholly owned subsidiary of Voya Financial, Inc.

        30.    Defendant, Express Scripts, Inc., is a Delaware corporation with its principal place

of business at 1 Express Way, St. Louis, MO 63121.

                                JURISDICTION AND VENUE

        31.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 because Henkel’s

ERISA claim against ESI arises under federal law.

        32.    This Court has supplemental jurisdiction over Henkel’s state and common law

claims against both ReliaStar and ESI under 28 U.S.C. § 1367 because those claims are so related

to Henkel’s ERISA claim as to form part of the same case or controversy.

        33.    The Court has personal jurisdiction over ReliaStar.         ReliaStar has sufficient

minimum contacts with Connecticut and has intentionally availed itself of the benefits and

protections of the state of Connecticut. ReliaStar specifically and intentionally contracted with

Henkel, which has its principal place of business in Rocky Hill, Connecticut. Further, ReliaStar

delivered the policy to Henkel in Connecticut, accepted premiums paid from Connecticut,

corresponded with Henkel about the policy in Connecticut, registered with the Connecticut

Department of Insurance, and, on information and belief, is licensed and conducts substantial

insurance business in Connecticut. Additionally, ReliaStar consented to personal jurisdiction in

Connecticut through a forum selection clause in its stop-loss policy with Henkel.



                                                 7
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 8 of 60



        34.      The Court also has personal jurisdiction over ESI. ESI has sufficient minimum

contacts with Connecticut and has intentionally availed itself of the benefits and protections of the

state of Connecticut. ESI specifically and intentionally contracted with Henkel, which has its

principal place of business in Rocky Hill, Connecticut. Further, ESI accepted payments from

Connecticut, corresponded with Henkel about its services in Connecticut, performed claims

adjudication functions related to Henkel employees located in Connecticut, and, on information

and belief, conducts substantial business in Connecticut.

        35.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims occurred in Connecticut. Henkel’s

principal place of business is in Connecticut. The insurance policy at issue between Henkel and

ReliaStar was delivered in Connecticut. Similarly, the contracts at issue between Henkel and ESI

were executed in Connecticut. With respect to Henkel’s claims against ReliaStar, venue is also

proper in this district pursuant to the forum selection clause in the stop-loss policy between Henkel

and ReliaStar.

                                   FACTUAL ALLEGATIONS

I.      THE PLAN

        A.       As The Plan Administrator, Henkel Has Sole Authority To Construe And
                 Interpret The Plan And To Make Coverage Determinations.

        36.      The Plan designated the Remuneration and Benefits Committee of Henkel of

America, Inc. as the Plan Administrator through the end of 2016. (Ex. A; Plan at 4th Amend. §

2.28)   Effective January 1, 2017, the Plan was amended to designate Henkel’s Benefits

Administrative Committee as the Plan Administrator. (Id. at 9th Amend. § 2.28)




                                                  8
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 9 of 60



        37.    Under the Plan, “the Plan Administrator shall administer the Plan and shall be the

‘named fiduciary’ of the Plan for purposes of Section 402(a) of ERISA.” (Id. at 4th Amend. §

12.1)

        38.    The Plan grants clear and unambiguous discretionary authority to the Plan

Administrator to interpret the Plan and determine whether claims are eligible for coverage under

the Plan:

        The Plan Administrator shall have the sole authority and responsibility to control
        and manage the operation and administration of the Plan. The Plan Administrator
        shall enact such rules and regulations consistent with the Plan as it may consider
        desirable for the conduct of its business and for the administration of the Plan. The
        Plan Administrator shall have all power, authority, and discretion necessary:

        (a) to construe and interpret the Plan, decide all questions of eligibility for
        benefits including factual determinations and determine the amount, manner and
        time of payment of any benefits under the Plan; the Plan Administrator’s
        determinations shall be final and binding and shall not be overturned by a court
        of law, unless the claimant can demonstrate that the Plan Administrator’s
        determination was arbitrary or capricious.

(Id. at § 12.2 (emphasis added))

        39.    The Plan expressly authorizes Henkel to designate outside professionals to carry

out specific fiduciary responsibilities under the Plan:

        The Company (pursuant to its Board of Directors) or the Plan Administrator may
        … allocate to any person or entity all or any of the powers or duties granted to the
        Plan Administrator under this Article XII. To the extent of any such allocation,
        such person or entity shall become the named fiduciary responsible for
        administration of the Plan (if such person or entity is a fiduciary by reason of the
        allocation), and references to the Plan Administrator shall apply instead to such
        person or entity.

(Id. at 4th Amend. § 12.1)

        40.    The designation of fiduciary administrators in this manner is specifically authorized

under ERISA, 29 U.S.C. § 1105(c).




                                                  9
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 10 of 60



         41.      The Plan also expressly authorizes Henkel to appoint third parties to carry out

administrative duties and to rely in good faith on the opinions of such third-party experts:

        The Plan Administrator shall have all power, authority, and discretion necessary . .
        . (e) to appoint or employ individuals to carry out administrative duties under the
        Plan and any other agents it deems advisable, and to rely in good faith upon the
        opinion of any professional or specialist so employed.

(Id. at § 12.2)

         42.      The Plan further defines the role of such designated third-party claims

administrators in its explanation of the Claims Procedure:

        Claims for non-insured benefits under the Plan shall be made to the Plan
        Administrator, or if so designated by the Plan Administrator, to a third party
        appointed by the Plan Administrator which shall make all determinations as to the
        right of any claimant to a benefit under the Plan.

(Id. at 3rd Amend. § 13.1 (emphasis added))

         43.      As detailed below, pursuant to its express authority under the Plan to delegate

specific administrative powers and duties, Henkel designated Aetna as the Plan’s fiduciary claims

administrator for medical benefits and ESI as the Plan’s fiduciary claims administrator for

prescription drug benefits.

        B.        Henkel Delegates Discretionary Authority To Aetna As The Fiduciary Claims
                  Administrator For Medical Benefits Under The Plan.

         44.      The relationship between Aetna and Henkel with respect to the administration of

medical benefits is set forth in a 2004 administrative services agreement (“ASA”) between Aetna

and Henkel’s predecessor, the Dial Corporation (“Dial”), and in subsequent amendments thereto.

The ASA, together with all relevant amendments thereto, is attached hereto as Exhibit B.

         45.      In 2007, Dial agreed to transfer to Henkel, and Henkel agreed to accept from Dial,

all of Dial’s rights and obligations under the ASA. Aetna consented to this transfer of rights and




                                                  10
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 11 of 60



obligations and agreed thereafter to be bound to Henkel under the terms of the ASA. (Novation

Agmt. (1/1/2007), attached hereto as Exhibit C)

        46.    Under the ASA, Aetna is responsible for “process[ing] and pay[ing] the claims for

Plan benefits incurred after the Effective Date using Aetna’s normal claim determination, payment,

and audit procedures, and applicable cost control standards in a manner consistent with the terms

of the Plan and the [ASA].” (Ex. B; ASA at 16, Description of Servs. Add. §I.A.1)

        47.    In 2010, Aetna and Henkel amended the ASA clarifying Aetna’s designation as a

fiduciary claims administrator under the Plan. The 2010 amendment sets forth Aetna’s authority

and discretion to carry out its fiduciary responsibilities as claims administrator:

       In exercising such fiduciary responsibility, Aetna … shall have discretionary
       authority to determine whether and to what extent participants and their
       beneficiaries are entitled to benefits, and to construe disputed or doubtful Plan
       terms and shall discharge their duties consistent with ERISA, the Plan and the
       Contract. The parties acknowledge that, unless Aetna acts arbitrarily and
       capriciously, its decisions shall be afforded deference by a court on review.

(Id. at ASA Letter Amend. (3/9/10) (emphasis added))

        48.    With respect to this role, Aetna is a fiduciary to the Plan under the Employee

Retirement Income Security Act of 1974 (“ERISA”), pursuant to 29 U.S.C. §§ 1002(21)(A) and

1102(a)(2). (Id.)

        49.    Aetna’s discretionary authority as a Plan fiduciary under the 2010 ASA amendment

is consistent with the discretionary authority granted to Henkel and its designated fiduciaries under

the Plan. (Compare id. with Ex. A, Plan at § 12.2)

       C.      Henkel Delegates Discretionary Authority To ESI As The Fiduciary Claims
               Administrator For Prescription Drug Benefits Under The Plan.

        50.    The contractual relationship between Henkel and ESI with respect to the

administration of prescription drug benefits under the Plan is set forth in the parties’ Integrated



                                                 11
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 12 of 60



Prescription Drug Program Agreement (“IPDPA”), effective January 1, 2014 (Exhibit D-1); in

amendments and addenda (Exhibit D-2); and in the Pharmacy Benefit Management Agreement

(“PBMA”), effective January 1, 2017 (Exhibit D-3).

        51.    Under the IPDPA,




        52.




        53.    The PBMA replaced the IPDPA effective January 1, 2017. Like the IPDPA, the

PBMA also

        54.




        55.    With respect to its role in making claims determinations for prescription drug

benefits under the Plan, ESI is a fiduciary to the Plan under ERISA, pursuant to 29 U.S.C. §§

1002(21)(A) and 1102(a)(2).

        56.    While the language of both contracts is a sufficient basis to establish ESI’s fiduciary

status under ERISA, it is not the sole basis. Throughout the time period relevant to these claims,


                                                 12
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 13 of 60



ESI performed fiduciary functions by bringing its special expertise—the very expertise for which

Henkel hired it—to bear in exercising discretionary authority and control over claims

determinations for prescription drugs under the Plan.

        57.    As a Plan fiduciary, ESI and/or Accredo, ESI’s wholly owned subsidiary and

delegate with respect to the administration and provision of specialty drugs, employed their

specialized expertise and made discretionary Plan coverage decisions with respect to, among other

items, prescription drug approval, dose justification, and the clinical course of treatment for the

Participants’ conditions.

        58.    Under the IPDPA and PBMA,




        59.    Among other things, ESI was required under its agreements with Henkel to




        60.    In carrying out its prior authorization services, ESI utilized its own proprietary and

confidential coverage criteria, which ESI drafted and copyrighted. ESI calls its proprietary

coverage criteria “Prior Authorization Policies”. An example of one of the Prior Authorization

Policies for one of the prescription drugs at issue is attached hereto as Exhibit E.

        61.    ESI’s Prior Authorization Policies, which are implemented and periodically

updated following approval by ESI’s internal Therapeutic Assessment Committee, provide highly




                                                 13
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 14 of 60



detailed summaries of each drug’s medical and pharmacological literature, technical summaries of

the treatment guidelines published by consensus organizations for each drug, and a specific set of

criteria for ESI’s determination of individual participant claims. (E.g., id.)

        62.    Additionally, for each prescription submitted on-line for processing, ESI was

required to




        63.    The contracts also provided that




        64.    In carrying out its claims administration function, ESI and/or Accredo collected the

Participants’ medical documentation and communicated directly with the Participants and their

medical providers concerning their course of treatment, including the combination of drugs and

dosages of each drug with which each Participant was treated.

        65.    Through its development of its proprietary and highly technical Prior Authorization

Policies; its interpretation and application of those Prior Authorization Policies in the context of

the Participants’ medical and diagnostic detail and their medical providers’ prescribed courses of

drug treatments; and its ongoing review of each Participant’s drug utilization, including

communicating with the Participants and their medical providers concerning their course of

treatment, drug interactions and dosages, and monitoring for inappropriate usage, ESI exercised




                                                  14
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 15 of 60



discretionary control over interpreting the Plan’s terms to determine if the prescription drugs at

issue were covered.

        66.    Henkel relied on ESI’s special expertise in performing these functions. While

Henkel monitors the activity of its third-party administrators, it has no contact with its Plan

participants or their doctors in the ordinary course, nor does it have any involvement in the

determination of individual prescription drug claims by ESI under the Plan or in ESI’s ongoing

review of participants’ prescription drug treatments, including for the two Participants.

        67.    In consideration for services related to administering and determining claims for

prescription drug benefits,




II.    THE HENKEL-RELIASTAR STOP-LOSS POLICY

        68.    Henkel first purchased stop-loss insurance from ReliaStar Life Insurance Company,

effective January 1, 2007. The policy relevant to this dispute, Group Policy Number 64795-

1EXRSK (“the Policy”), issued on January 1, 2013, was amended effective January 1, 2016 and

subsequently renewed for calendar year 2017. The Policy, delivered in the state of Connecticut,

is attached hereto as Exhibit F.

       A.      The Plan Is Incorporated Into The Policy.




                                                15
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 16 of 60



        69.      Under the Policy, ReliaStar is bound by and subject to the Plan provisions regarding

the Plan Administrator’s sole discretionary authority to interpret the Plan and render all coverage

determinations under it.

        70.      The Plan is attached to the Excess Risk Application, which is expressly

incorporated into the Policy. The Policy includes an “Entire Contract” provision, which provides:

       ENTIRE CONTRACT: The entire contract between [Henkel] and [ReliaStar]
       consists of:

                 A.     The Policy;
                 B.     Your Excess Risk Application (a copy of which is attached to this
                        Policy when issued);
                 C.     The Excess Risk Schedule;
                 D.     The signed Disclosure Agreement (a copy of which is attached to
                        this Policy when issued); and
                 E.     Any Endorsements included with and made part of this Policy.

(Ex. F; Policy at 11 (emphasis added))

        71.      The Policy further provides that “[a] copy of Your Excess Risk Application and the

Disclosure Agreement are attached to and form a part of this Policy.” (Id. at 1 (emphasis added))

        72.      In turn, the Policy specifies that the Excess Risk Application is comprised of the

completed application form and the Plan, providing in the very definition of the term “Employee

Benefit Plan” that “the written Plan document on the Effective Date of this Policy is attached to

the Excess Risk Application.” (Id. at 3 (emphasis added))

        73.      Pursuant to this chain of incorporation, the Plan is incorporated into and forms part

of the Policy.

       B.        ReliaStar Is Obligated To Reimburse Expenses Paid By Henkel Under the
                 Plan, Subject To Limited And Clearly Defined Exclusions In The Plan
                 Mirroring Coordination Endorsement.




                                                  16
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 17 of 60



        74.    Under the Policy, Henkel agreed to pay monthly premiums to ReliaStar, and

ReliaStar in turn agreed to cover the medical and prescription drug claims paid under the Plan that

exceeded an agreed deductible.

        75.    In 2015, the Policy deductible was $375,000 per individual while the Policy’s

annual premium was approximately $2,237,000.

        76.    In 2016, the deductible remained at $375,000 per individual, but ReliaStar

increased the Policy’s annual premium to approximately $2,437,000.

        77.    In 2017, ReliaStar increased the Policy’s deductible to $400,000 per individual and

increased the Policy’s annual premium by more than $500,000 to $2,967,000, an increase of almost

22%.

        78.    The Policy requires ReliaStar to reimburse Henkel for all Eligible Individual Excess

Risk Expenses (“EIEREs”) in excess of the individual deductible “for claims Paid that are: (A)

Incurred while the Employee Benefit Plan is in effect; (B) Paid according to the terms of the

Employee Benefit Plan; and (C) Incurred and Paid during the Coverage Period shown on the

Excess Risk Schedule.” (Ex. F; Policy at 5)

        79.    Both “Paid” and “Incurred” are defined in the Policy:

       INCURRED means the date on which services relating to an Eligible Excess Risk
       Expense were provided to a Covered Person or a Covered Dependent under the
       Employee Benefit Plan.

                                                       ***

       PAID means the latest of the following dates:

               A. The covered expense is approved by You according to the terms of the
                  Employee Benefit Plan; and
               B. The draft or check is mailed, or the date the wire or other legal
                  electronic transfer of funds has been issued by the Plan Sponsor to the
                  Covered Person or his or her assignee;
               C. Sufficient funds are on deposit on the date the check, draft, or


                                                17
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 18 of 60



                   electronic transfer is issued to permit the check, draft or electronic
                   transfer to be honored.

(Id. at 4)

         80.   Eligible Excess Risk Expenses are defined in the Policy as “either Eligible

Aggregate Excess Risk Expenses or Eligible Individual Excess Risk Expenses.” (Id. at 3) EIEREs,

in turn, are defined as follows:

        Eligible Individual Excess Risk Expenses are those claims Incurred and Paid within
        the Coverage Period shown on the Excess Risk Schedule. All such expenses must
        be eligible expenses under the terms of the Employee Benefit Plan and covered
        under the terms of this Policy. The Coverage Period and rates for Excess Risk
        Insurance are shown on the Excess Risk Schedule. A separate Excess Risk
        Schedule applies to each Coverage Period. Eligible Individual Excess Risk
        Expenses are the benefits which Our audit has determined to be properly payable
        by You. Such benefits must be Paid during the Coverage Period to or on behalf of
        a Covered Person or Covered Dependent according to the terms of the Employee
        Benefit Plan. However, such expenses are subject to both the Exclusions Section
        of this Policy and the Excess Risk Schedule. Our Claim Audit procedures are
        contained in the Miscellaneous Provisions of this Policy. Expenses Incurred under
        a Prescription Drug Plan will be included as Eligible Individual Excess Risk
        Expenses only if Prescription Drugs are shown on the Excess Risk Schedule.

(Id. at 5)

         81.   The scope of the “audit” referenced in the definition of EIEREs is also set forth in

the Policy:

        We may periodically examine any of Your or the Claim Administrator’s records
        relating to the benefits under this Policy and any claims filed under the Employee
        Benefit Plan. We have the right to audit all claims with respect to Eligible Excess
        Risk Expenses Paid under the Employee Benefit Plan, in the event a claim for
        benefits is made under this Policy.

(Id. at 14)

         82.   The Policy, however, also includes a key endorsement, termed the Plan Mirroring

Coordination Endorsement (“PMCE”). (Id. at PMCE) This endorsement is expressly incorporated

into the Policy. (Id. at 11)




                                                 18
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 19 of 60



        83.    According to the PMCE, ReliaStar is obligated to reimburse Henkel for payments

of Eligible Excess Risk Expenses that are “A. Paid according to the terms of Your Employee

Benefit Plan; and B. Incurred and Paid during the Coverage Period shown on Your current Excess

Risk Schedule.” (Id. at PMCE)

        84.    The PMCE further provides that “[t]he expenses Paid by You shall be considered

Eligible Excess Risk Expenses, but will be subject to exclusions A, C, D, E and G of the Exclusions

and Limitations section of the Excess Risk Policy.” (Id. (emphasis added))

        85.    The PMCE clarifies that “[i]n the event of a conflict between the terms, conditions

and limitations of this Endorsement and the Excess Risk Policy, this Endorsement will control.”

(Id.)

        86.    The PMCE thus limits any provision in the Policy that might purport to give

ReliaStar a right to deny that expenses Paid by Henkel are Eligible Excess Risk Expenses based

on an exclusion not specifically enumerated in the PMCE.

        87.    As discussed in detail in Section V.A below, none of the exclusions enumerated in

the PMCE are applicable to the claims at issue here.

        C.     ReliaStar Intentionally Omits Any Exclusion For “Experimental Or
               Investigational” Expenses From The Policy.

        88.    ReliaStar purposely omitted from the Policy any language that might purport to

reserve for itself a right to deny stop-loss coverage on the basis of its own separate and independent

determination of whether the underlying claims are “experimental or investigational.”

        89.    ReliaStar has a standard stop-loss policy, which it issues to prospective customers

outside Connecticut. ReliaStar’s standard policy is attached hereto as Exhibit G.




                                                 19
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 20 of 60



         90.    The standard version of ReliaStar’s stop-loss policy defines the term “Experimental

or Investigational” and excludes such expenses from coverage in its Exclusions and Limitations

section. (Ex. G; Standard Policy at 4, 9)

         91.    As further detailed in Section V.B below, when ReliaStar issued the Policy to

Henkel in Connecticut, it specifically omitted the definition and exclusion of “Experimental or

Investigational” expenses in order to comply with Connecticut law.

         92.    In other words, in contrast to its standard policy, ReliaStar’s Policy with Henkel

contains no exclusion for “Experimental or Investigational” expenses, no definition of that term,

and indeed no reference to it at all. (Ex. F; Policy at 3-4, 6)

         93.    Similarly, while the standard policy defines “Medically Necessary” and requires

that expenses must be medically necessary before they will qualify as Eligible Excess Risk

Expenses, ReliaStar’s Policy with Henkel imposes no such limitation. (Compare Ex. G; Standard

Policy at 4, 6, with Ex. F; Policy at 4, 5)

         94.    As noted above, the Policy’s PMCE states that expenses Paid by Henkel “shall be

considered Eligible Excess Risk Expenses, but will be subject to exclusions A, C, D, E and G of

the Exclusions and Limitations Section of the Excess Risk Policy.” (Ex. F, Policy at PMCE)

         95.    The exclusions listed in the PMCE correspond to the Exclusions and Limitations

section of the standard policy. Pursuant to Connecticut law, ReliaStar omitted from Henkel’s

Connecticut-based Policy several of its standard policy’s Exclusions and Limitations, including

“(B) Benefits Paid under the Employee Benefit Plan which are in excess of Usual and Customary

charges,” and “(F) Expenses which are Experimental and Investigational.” (Ex. G; Standard

Policy at 9; Ex. F; Policy at 6) Thus, the exclusions referenced in the PMCE (A, C, D, E and G)

align with all of Henkel’s remaining exclusions (A, B, C, D, and E).




                                                  20
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 21 of 60



        96.    Indeed, even if the Policy’s Exclusions and Limitations had included—consistent

with ReliaStar’s standard policy—“(F) Expenses which are Experimental and Investigational,” the

PMCE, which references only exclusions A, C, D, E and G and which governs in the event of a

conflict, would not have recognized it as a valid basis for denying coverage under the Policy.

III.   THE BENEFITS AT ISSUE

        97.    In 2015, following diagnosis by the Participant’s physicians, one of the Participants

(“Participant One”) began to receive treatment for a rare condition, which included specialty

prescription drugs.

        98.    In 2016, physicians diagnosed the second Participant (“Participant Two”) with the

same condition. Following the diagnosis, Participant Two also began treatment, which likewise

included specialty prescription drugs.

        99.    Both Participants consulted with and received treatment for their conditions from

multiple physicians and health care specialists practicing in several different specialties.

        100. Each of the prescription drugs prescribed by the Participants’ physicians was

approved by the FDA for treatment of

        101. At all times relevant to this dispute, coverage was available under the Plan for each

of the prescription drugs at issue, with individual claim determinations under the Plan’s

prescription drug benefit subject to the coverage criteria in ESI’s proprietary Prior Authorization

Policies.

        102. Further, the Participants’ treating physicians prescribed each of the drugs at issue

following their respective diagnoses.

        103. Aetna and ESI, subject to their fiduciary obligations to the Plan under ERISA as

the Plan’s claims administrators and subject to their contractual obligations to Henkel pursuant to



                                                 21
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 22 of 60



their respective contracts, evaluated the medical and prescription drug benefit claims of each of

the Participants and rendered coverage determinations according to their interpretation of the terms

of the Plan throughout 2015, 2016, and 2017.

         104. Aetna, exercising its discretion as claims administrator for medical benefits under

the Plan, determined that the medical treatment of the Participants’ condition was covered

according to its interpretation of the terms of the Plan and approved the Participants’ claims for

such benefits.1

         105. Likewise, ESI, exercising its discretion as claims administrator for prescription

drug benefits under the Plan, determined that the prescription drug treatments for the Participants’

condition were covered according to its interpretation the terms of the Plan and approved the

Participants’ claims for such benefits.

         106. Once approved by the applicable fiduciary claims administrator pursuant to the

terms of the Plan, Henkel paid each medical and prescription drug claim.

         107. Once Henkel paid the costs of each approved claim, stop-loss expense

reimbursement documentation was properly and timely submitted to ReliaStar pursuant to the

terms of the Policy.

         108. ReliaStar has never disputed that the form or timing of the reimbursement

documentation submitted with respect to these claims complied with the terms of the Policy.

         109. From January to September of 2015, Henkel paid $700,831.30 in claims under the

Plan related to the treatment of Participant One’s condition. Each claim was approved by the


1
    Aetna has evaluated coverage for medical services for both Participants, and has denied coverage when
    it deemed appropriate. Henkel does not seek reimbursement from ReliaStar for any underlying claims
    for which the Plan’s fiduciary claims administrators denied coverage. Henkel only seeks
    reimbursement for the claims that Aetna and ESI evaluated and approved according to the terms of the
    Plan.



                                                   22
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 23 of 60



designated claims administrators according to the terms of the Plan and all expenses were paid by

Henkel pursuant to the Plan.

        110. On November 6, 2015, Henkel submitted claims for reimbursement to ReliaStar for

$325,831.30, consisting of expenses related to the treatment of Participant One in 2015, less the

then-applicable $375,000 individual deductible under the Policy.

        111. On April 25, 2016, ReliaStar reimbursed Henkel the full requested amount of

$325,831.30 related to those treatment expenses.

        112. In 2016, Participant One’s treatment continued, and Participant Two also began to

receive treatment. For calendar year 2016, ESI approved a total of $10,743,781.75 in prescription

drug claims under the Plan related to the treatment of the two Participants’ conditions.

        113. Reimbursement claims totaling $9,993,781.75 were then submitted to ReliaStar,

reflecting the 2016 combined treatment expense total for both Participants less the applicable

$375,000 individual deductibles for each Participant.

        114. In November 2016, ReliaStar proposed a 2017 Policy renewal that included

increasing the individual deductible from $375,000 to $400,000 and increasing the premium by

more than $500,000 from $2.4 million to $2.96 million, an increase of nearly 22%.

        115. Henkel’s benefits consultant and broker, Mercer Health & Benefits LLC

(“Mercer”), explained the terms of ReliaStar’s renewal proposal and the basis for the increase in

the policy premium and deductible to Henkel in a November 18, 2016 presentation.

        116. As described in the Mercer presentation, the basis for ReliaStar’s increase in

premiums and deductibles included the treatment of the Participants’ conditions, which involved

extremely high prescription drug costs for a lifelong condition, with claims expected to continue.




                                                23
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 24 of 60



        117. Henkel subsequently agreed to ReliaStar’s proposed renewal terms for the 2017

policy year, effective January 1, 2017.

        118. Both Participants continued to receive treatment for their conditions in 2017, which

ESI continued to approve and Henkel continued to pay under the Plan. In 2017, ESI approved a

total of $38,206,162.55 in prescription drug claims under the Plan related to the prescription drug

treatment of the two Participants’ conditions.

        119. Reimbursement claims for such expenses approved and paid under the Plan were

submitted to ReliaStar in accordance with the terms of the Policy. The 2017 reimbursement claims

relating to the Participants’ treatments, which had been approved under the terms of the Plan by

ESI (less the new $400,000 individual deductibles for each Participant) totaled $37,406,162.55.

IV.    RELIASTAR’S DENIAL OF REIMBURSEMENT

       A.      ReliaStar Denies Reimbursement Based On Its Hired Consultant’s Conclusion
               That The Underlying Expenses Were “Experimental And Investigational.”

        120. All of the claims submitted to ReliaStar for reimbursement in 2016 and 2017 for

the two Participants remained pending with ReliaStar until September of 2017.

        121. On September 13, 2017, ReliaStar informed Henkel by letter that it was declining

to reimburse any of the 2016 and 2017 claims incurred by Henkel under the Plan for either of the

two Participants.

        122. This coverage denial letter was ReliaStar’s first written notification to Henkel that

ReliaStar was declining reimbursement under the Policy for the medical and prescription drug

benefits approved and paid under the Plan for the Participants.

        123. In its September 13, 2017 letter, ReliaStar stated that it had completed an audit of

the claims submissions related to the two Participants and that it had also referred the claims to

Optum for what ReliaStar characterized as “an independent clinical and plan coverage Claim


                                                 24
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 25 of 60



Payment Integrity Review.” ReliaStar included the Optum review as an attachment to its denial

letter. ReliaStar’s September 13, 2017 letter to Henkel and Optum’s “Claim Payment Integrity

Review” are attached hereto as Exhibit H.

        124. In its review, Optum asserted that ReliaStar had retained it in June 2017,

unbeknownst to Henkel, to assess coverage for the very same claims that Aetna and ESI, the Plan’s

fiduciary claims administrators, had already evaluated and approved under the Plan.

        125. Optum further stated that as part of its review, it requested the underlying claims

materials to evaluate whether, in its estimation, the claims should have been covered under the

Plan.

        126. There is no indication that Optum ever discussed the Participants’ conditions,

diagnoses, treatments, or prognoses with any of the Participants’ healthcare providers.

        127. Rather, Optum relied on a subset of the Participants’ medical records, and general

clinical policies used by Aetna and ESI as guidelines for the treatment of the condition at issue, to

reach its own determination that each of the Participants’ prescribed treatments in 2016 and 2017

was “experimental and investigational” and therefore should not have been covered by the Plan.

        128. In reaching its conclusion, Optum claimed that the Participants’ diagnoses had not

been adequately confirmed based on its own interpretation of the Aetna clinical policy for the

condition.

        129. Due to the allegedly inadequate diagnoses under the general Aetna clinical policy,

Optum contended that the prescription drug treatments were “experimental and investigational”

and therefore not covered benefits under the Plan.




                                                 25
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 26 of 60



        130. Additionally, Optum claimed that the Participants’ combinations of prescription

drug therapies were also “experimental and investigational” under the Plan, again based on

Optum’s own interpretation of Aetna’s clinical policy for the condition and ESI’s prior

authorization policies.

        131. Aetna’s clinical policy database, which includes the clinical policy for the condition

relied upon by Optum, is publicly available on Aetna’s website. (See Aetna Medical Clinical

Policy Bulletins, available at https://www.aetna.com/health-care-professionals/clinical-policy-

bulletins/medical-clinical-policy-bulletins.html (last accessed June 7, 2018))

        132. The terms and conditions preceding these clinical policies expressly state that the

clinical policies do not constitute the terms of any particular benefit plan, nor do they dictate

coverage under a given benefit plan:

       Each benefit plan defines which services are covered, which are excluded, and
       which are subject to dollar caps or other limits. Members and their providers will
       need to consult the member’s benefit plan to determine if there are any exclusions
       or other benefit limitations applicable to this service or supply. . . . The member’s
       benefit plan determines coverage. Some plans exclude coverage for services or
       supplies that Aetna considers medically necessary. If there is a discrepancy
       between a Clinical Policy Bulletin (CPB) and a member’s plan of benefits, the
       benefits plan will govern.

(Id. at Terms and Conditions pop-up window)

        133. Conflating these general guidelines with the terms of the Plan, Optum reached its

own determination that the medical and prescription drug claims at issue should not have been

approved and paid under the Plan and, thus, were ineligible for reimbursement under the Policy.

        134. As described above, Henkel and its designated claims administrators have the sole

discretionary authority to interpret the Plan and to make coverage determinations. With respect to

the medical and prescription drug claims now at issue, the designated claims administrators—



                                                26
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 27 of 60



carrying out their roles as ERISA fiduciaries to the Plan and contractual obligations to Henkel—

had already interpreted the Plan and, in approving the Participants’ claims at issue, had determined

that none of those approved claims were experimental or investigational under the Plan.

        135. In essence, Optum decided that the Plan’s fiduciary claims administrators—who

made their coverage determinations under the Plan with the full panoply of the Participants’

medical records available to them, and with years of ongoing engagement and communications

with the Participants’ healthcare providers—were wrong.

       B.      Henkel Challenges ReliaStar’s Contractual Right Under The Policy To
               Review And Overrule The Plan’s Claims Administrators’ Binding Coverage
               Determinations.

        136. Henkel responded to ReliaStar’s improper denial of coverage under the Policy on

November 13, 2017.

        137. Henkel explained that the Plan grants sole discretionary authority to Henkel as the

Plan Administrator and to the Plan’s designated claims administrators to make final and binding

claims determinations, and that ReliaStar, which is not a fiduciary to the Plan, has no right under

the Policy to review, challenge, or overrule those binding coverage determinations.

        138. Henkel further explained that ReliaStar’s audit right was expressly limited by the

PMCE, which, as noted above, only permits ReliaStar to deny reimbursement based on specific

enumerated exclusions, all of which are inapplicable here.

        139. In addition, Henkel referred ReliaStar to case law across the country limiting stop-

loss insurers’ ability to overturn the discretionary coverage determinations of benefit plan fiduciary

claims administrators. Henkel also cited regulations issued by the Connecticut Department of

Insurance prohibiting provisions in stop-loss insurance policies that would enable stop-loss




                                                 27
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 28 of 60



insurers to deny reimbursement of claims on the basis of the insurers’ own determination that a

medical or prescription drug treatment is “experimental or investigational.”

        140. Henkel highlighted in its response that ReliaStar had explicitly modified its

standard policy in order to comply with Connecticut’s regulations by, among other things, omitting

all exclusions based on “experimental and investigational” expenses both from the PMCE and

from the Policy’s Exclusions and Limitations provisions—the very basis on which ReliaStar was

now purporting to base its denial of coverage.

        141. Following Henkel’s response, the parties attempted to negotiate a renewal of the

Policy for calendar year 2018, as they had done in each of the ten preceding years.

        142. During those negotiations, ReliaStar informed Henkel that it would only continue

to provide stop-loss coverage for the Plan if all risk associated with medical and prescription drug

claims approved under the Plan for the Participants was transferred to Henkel.

        143. Henkel refused ReliaStar’s proposal, and instead bought stop-loss insurance for

2018 from a different insurer.

       C.      ReliaStar Continues To Deny Coverage Based On A Non-Existent Right To
               “Audit Coverage Determinations.”

        144. On March 26, 2018, more than four months after Henkel’s letter, ReliaStar finally

responded. ReliaStar refused to retract its coverage denial in any respect, disclaiming any

obligation whatsoever for any of the Participants’ expenses in 2016 or 2017—which it calculated

at $47,399,942 in total for the two years.

        145. ReliaStar asserted that the Policy provided it with an unfettered right to audit the

coverage determinations of the Plan’s fiduciary claims administrators and to deny reimbursement

based on the results of such audit.          The PMCE, ReliaStar claimed, permitted it to deny




                                                  28
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 29 of 60



reimbursement for any expense that it determined Henkel was not obligated to pay under the Plan,

including expenses that ReliaStar determines to be “experimental or investigational.”

        146. ReliaStar further asserted that its denial of coverage did not run afoul of

Connecticut regulations governing stop-loss insurance policies because, it claimed, it was not

denying reimbursement based on a Policy provision regarding “experimental or investigational”

expenses, but on its construal and interpretation of the Plan.

        147. ReliaStar went a step further, claiming that the Plan did not grant any discretionary

authority to the Plan’s claims administrators with respect to the determination of the underlying

claims, and asserting that even if it had, such discretionary authority would not have been binding

on ReliaStar because, according to ReliaStar, the Policy did not incorporate the Plan

(notwithstanding ReliaStar’s reliance on the Plan rather than the Policy as the purported basis for

its denial of coverage under the Policy).

       D.      Henkel Reasserts Its Rights Under The Policy.

        148. Henkel responded to ReliaStar on April 26, 2018 by letter, explaining again that

neither the Policy nor applicable law gave ReliaStar any contractual authority to review and

overrule the underlying coverage determinations made under the Plan under the guise of an “audit”

or to engage a third party to do so on ReliaStar’s behalf.

        149. Henkel provided ReliaStar with documentation confirming that the official legal

Plan document, the Plan, did in fact grant clear and unambiguous discretionary authority to Henkel

as the Plan Administrator and to its designated claims administrators, and pointed ReliaStar to the

Policy provisions that incorporate the Plan into the Policy.

        150. Finally, as detailed in Section V.A below, Henkel reiterated that none of the

exclusions listed in the PMCE provide a relevant basis for ReliaStar to deny the claims at issue,

and that ReliaStar’s interpretation was not only inconsistent with the clear terms of the Policy but


                                                 29
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 30 of 60



also irreconcilable with the revisions that the Connecticut Insurance Department required ReliaStar

to make to its standard policy to bring it in compliance with the state’s insurance regulations.

        151. Nonetheless, ReliaStar continued to deny its contractual obligation to reimburse

Henkel, and this complaint followed.

V.     RELIASTAR HAD NO CONTRACTUAL RIGHT TO STEP IN THE SHOES OF
       THE PLAN’S DESIGNATED FIDUCIARIES AND MAKE AN ALTERNATIVE
       DETERMINATION IN ORDER TO DENY REIMBURSEMENT UNDER THE
       POLICY.

       A.         Administration Of The Policy Must Mirror Administration Of The Plan.

        152. Nothing in the Policy authorized ReliaStar to step into the shoes of the Plan’s

fiduciary claims administrators to reevaluate their underlying coverage determinations under the

guise of a hindsight “assessment,” much less to hire an outside consultant to do so.

        153. As discussed above, the Plan, which is incorporated into and made a part of the

Policy, grants clear and unambiguous discretionary authority to Henkel and its designated claims

administrators to interpret the Plan and to make final and binding coverage determinations under

it. (Ex. A; Plan at 4th Amend. §§ 12.1-12.2 & 3rd Amend. § 13.1)

        154. Further, the Policy provides ReliaStar with only limited audit rights that are

specifically circumscribed to ensure that the reimbursement of claims under the Policy will mirror

the administration of benefits under the Plan.

        155. The PMCE, as detailed above in Section II.B, is clear that expenses paid by Henkel

under the Plan “shall be considered” eligible for reimbursement under the Policy, subject only to

certain enumerated exclusions, none of which are applicable to any of the expenses in dispute here.

(Ex. F; Policy at PMCE (emphasis added))

        156. The Policy includes a total of five Exclusions and Limitations, labelled “A” through

“E”. (Id. at 6)



                                                 30
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 31 of 60



        157. Exclusion A specifically governs situations where Henkel is not obligated to pay

an expense in the first instance (or where Henkel has paid but has a valid claim for reimbursement)

because an underlying medical or prescription drug treatment otherwise covered by the Plan is

also covered by a second source of coverage, which may have some or all responsibility for

payment. It states:

       A. Any portion of an expense which You are not obligated to pay under the
          Employee Benefit Plan, or which is reimbursable to You pursuant to or
          because:
             1. Another group health benefit program; or
             2. The Covered Person or Covered Dependent is covered under, or
                eligible for, Medicare, the Railroad Retirement Program, Worker’s
                Compensation, or any similar federal, state or local program or
                statute; or
             3. Any coordination of benefits or non-duplication of benefits
                provision of the Employee Benefit Plan.

(Id. at 6) None of the reimbursement claims at issue involve medical or prescription drug expenses

that implicate multiple potential sources of benefit coverage. Thus, this exclusion is inapplicable.

        158. Exclusion B, which relates to administrative expenses, excludes “[e]xpenses

associated with the administration of the Employee Benefit Plan including, but not limited to,

claim payment fees, PPO access fees, premium functions, medical review and consultant fees

unless otherwise payable under the Reimbursement of Certain Fees provision.” (Id.) As none of

the reimbursement claims at issue involve expenses associated with the administration of the Plan,

this exclusion too is inapplicable.

        159. Exclusion C relates to litigation-related expenses: “Expenses Paid by You or the

Claim Administrator relating to any litigation concerning the Employee Benefit Plan, including,

but not limited to, attorneys’ fees, legal or investigative expenses, expert fees, extra-contractual

damages, compensatory damages and punitive damages.”                (Id.)   Because none of the




                                                31
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 32 of 60



reimbursement claims at issue relate to litigation concerning the Plan, this exclusion is

inapplicable.

        160. Exclusion D, which relates to expenses incurred outside of the United States,

excludes “[b]enefits Paid for expenses Incurred outside of the U.S. except in emergency situations.

. . .” (Id.) All of the reimbursement claims at issue involve medical and prescription drug expenses

related to the treatment of the Participants in the United States. Thus, this exclusion too is

inapplicable.

        161. Finally, Exclusion E is inapplicable because it relates to “Benefits Paid under the

Employee Benefit Plan for individuals who should have been, but were not, included in the most

recent Disclosure Agreement.” (Id.) None of the reimbursement claims at issue relate to benefits

paid for such individuals.

        162. In short, neither the PMCE nor the Policy’s enumerated Exclusions and Limitations

permit ReliaStar to deny reimbursement under the Policy based on ReliaStar’s (or its consultant’s)

independent “experimental and investigational” determination. (Id. at 6, PMCE)

        163. ReliaStar has no contractual right to override a discretionary coverage

determination under, or an interpretation of the terms of, the Plan made by the Plan Administrator

or its designated claims administrators with its own independent interpretation of the terms of the

Plan.

        164. Further, ReliaStar cannot establish that ESI abused its discretion and acted

arbitrarily and capriciously in determining the dozens of underlying claims at issue.

        B.      Connecticut Regulations Limit Stop-Loss Insurer Audit Rights.

        165. ReliaStar likewise has no legal right to reevaluate whether claims approved as

covered under the Plan by the Plan’s designated claims administrators are “experimental and

investigational.”


                                                32
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 33 of 60



         166. As discussed above, the Policy was “delivered in the state of Connecticut and is

governed by its laws.” (Id. at 1)

         167. Under Connecticut law, any stop-loss policy issued or delivered in the state must

be approved by the Insurance Commissioner. Conn. Gen. Stat. § 38a-8b (2015).

         168. The key directive issued by the State of Connecticut Insurance Department related

to Connecticut-based stop-loss policies is Insurance Department Bulletin HC-108 & PC-80, which

states in pertinent part:

        Stop loss policies will not be approved if they contain provisions related to the
        following:

           Claims denials that the employer is legally obligated to pay under the health plan
           Medical necessity determinations
           Usual or customary determinations
           Experimental/investigational determinations . . . [or]
           Other provisions that are deemed to be health insurance and inappropriate for an excess
            loss policy.

(Conn. Ins. Dep’t Bulletin HC-108 & PC-80 (Nov. 12, 2015) (emphasis added)). This bulletin

replaced HC-103 & PC-79, which included the same limitations on stop-loss policies. (Conn. Ins.

Dep’t Bulletin HC-103 & PC-79 (July 8, 2015)). Both bulletins (collectively, the “Insurance

Bulletins”) are attached hereto as Exhibit I.

         169. The Insurance Bulletins explain the rationale behind the limitations: “A key issue

is that stop loss carriers are making individual claims determinations that may be different than

those made in the underlying group health policy.” (Ex. I; Insurance Bulletins)

         170. Indeed, the Connecticut Insurance Department further explained its rationale for

limiting stop-loss insurer audit rights in hearing testimony before the State Senate Committee on

Insurance and Real Estate:

        A stop-loss policy does not and should not address benefits, medical necessity
        decisions, dollar limits or other standard of care issues. . . . It would be


                                                33
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 34 of 60



       inappropriate for the stop-loss carrier to deny a claim as eligible that was certified
       as medically necessary by the health insurance plan, but then overturned as not
       medically necessary by the stop-loss carrier.

(An Act Concerning Stop Loss Insurance for Health Care or Medical Benefits: Hearing on Senate

Bill 926 Before the Ins. and Real Estate Comm. (Conn. 2017) (testimony of the Conn. Ins. Dep’t)

at 1-2 (emphasis added), attached hereto as Exhibit J)

        171. Thus, to comply with the state’s stop-loss insurance regulations, ReliaStar

specifically modified the terms of the Policy by, among other things, removing any exclusions on

the basis of “experimental and investigational” or “medical necessity” determinations. (See infra

Section II.C)

        172. In fact, ReliaStar made these modifications at the insistence of the Connecticut

Department of Insurance. When ReliaStar sought approval from the state for a stop-loss policy

that included language related to “experimental or investigational” and “medically necessary”

determinations, the Connecticut Insurance Principal Examiner rejected the policy, stating that it

was “not in complete conformity with Insurance Bulletin HC-103” because it “excludes expenses

deemed Experimental or Investigational and also retains the option to determine whether incurred

expenses were Medically Necessary or not.” (Conn. Ins. Principal Examiner Objection Ltr. to

ReliaStar (10/02/15) (emphasis added), attached hereto at Exhibit K)

        173. The Insurance Principal Examiner explained:

       If the underlying self-insured benefit plan provides benefits for experimental or
       investigational related expenses, then the excess loss contract must also recognize
       such expenses as covered expenses. Similarly, if the self-insured benefit plan
       provides coverage for expenses that it deems medically necessary according to its
       terms, then the excess loss contract must also recognize such expenses. The
       excess loss carrier may not second guess the underlying self-insured benefit
       plan’s determination, providing the determination is in accord with the terms of
       the self-insured benefit plan. Please amend the subject endorsement to address this
       objection.



                                                34
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 35 of 60



(Id. (emphasis added))

        174. In response, ReliaStar assured the Department of Insurance that “[t]he provisions

regarding Experimental or Investigational expenses and the provisions where we retain the option

to determine whether incurred expenses were Medically Necessary . . . will [be] exclude[d] . . .

from policies issued or renewed effective January 1, 2016 and after.” (Id. at ReliaStar Response

Ltr. to Conn. Ins. Principal Examiner (10/15/2015) (emphasis added))

        175. Thus, ReliaStar explicitly and intentionally omitted any provisions where it

excludes expenses deemed “Experimental or Investigational” and likewise intentionally omitted

any provisions where it “retain[s] the option to determine” whether expenses were “Medically

Necessary.” (Id.)

        176. The Connecticut Department of Insurance ultimately approved the Policy with

those modifications and that understanding.

       C.      Connecticut’s Stop-Loss Insurance Regulations Are Consistent With Public
               Policy.

        177. The limitations imposed on ReliaStar’s audit rights through the PMCE and through

the Policy’s omission of any right to exclude coverage on the basis of “experimental and

investigational” or “medical necessity” determinations is consistent with the Policy’s express

declaration that ReliaStar is not a fiduciary to the Plan.

        178. The Policy is explicit: “[ReliaStar is] not a Plan Administrator or Fiduciary with

respect to the Employee Benefit Plan as those terms are used in the Employee Retirement Income

Security Act of 1974, as amended.” (Ex. F; Policy at 1)

        179. By contrast, the Plan is governed by ERISA, which imposes fiduciary duties on the

Plan’s fiduciaries to act “solely in the interest of the participants and beneficiaries, and [] for the




                                                  35
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 36 of 60



exclusive purpose of [] providing benefits to participants and their beneficiaries[,] and [] defraying

reasonable expenses of administering the plan.” 29 U.S.C. § 1104(a).

         180. Accordingly, the Plan’s designated fiduciary claims administrators, Aetna and ESI,

are obligated to act on behalf of the Plan and all of its participants when exercising their

discretionary authority to make coverage determinations.

         181. In contrast, neither ReliaStar nor Optum were ever fiduciaries to the Plan. Quite

the opposite. As a stop-loss insurer, ReliaStar was financially incentivized to deny claims for

reimbursement under the Policy and was never bound by any fiduciary obligations to the Plan or

its participants.

         182. Consistent with ReliaStar’s non-fiduciary role, with the Plan’s delegation of sole

discretionary authority to Henkel as the Plan Administrator and its designated claims

administrators to construe and interpret the Plan and render final and binding claims

determinations under it, and with the Connecticut Department of Insurance regulations limiting

the authority of stop-loss insurers, no provision in the Policy entitled ReliaStar to reevaluate the

Plan administrators’ discretionary coverage determinations (or to engage a third party consultant

to do so on its behalf), much less to overrule those determinations in order to deny reimbursement

under the Policy.

         183. Nowhere does the Policy curtail the valuable and necessary protection provided by

the stop-loss coverage that Henkel paid for by giving ReliaStar the right to audit the discretionary

coverage determinations made by the Plan’s designated claims administrators. Likewise, the

Policy contains no provision allowing ReliaStar to deny reimbursement for claims under the Policy

based on its own independent interpretation of the Plan’s terms.




                                                 36
         Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 37 of 60



          184. The Policy, bound by the PMCE, provides for just the opposite—limited audit

rights that ensure that coverage determinations approved by the Plan are honored under the Policy.

          185. ReliaStar’s calculated effort to avoid the risk it contracted to assume by replacing

the Plan’s coverage determinations with its own self-interested interpretation is a clear breach of

the Policy.

          186. Further, ReliaStar’s calculated denial of coverage in the wake of the express

modifications ReliaStar was required to make to the Policy by the Connecticut Insurance

Department to prevent this very situation from occurring is a clear violation of the Connecticut

Unfair Trade Practices Act and the Connecticut Unfair Insurance Practices Act.

VI.      ESI’S APPROVAL OF THE PARTICIPANTS’ PRESCRIPTION DRUG CLAIMS

         A.     ESI Owed A Fiduciary Duty To The Plan And A Contractual Duty To Henkel.

          187. ESI describes itself as “the largest independent manager of pharmacy benefits in

the United States”2 offering “specialized expertise, deep insights, active listening and meticulous

data analysis” to its 3,000 clients and 100 million members. 3

          188. ESI specifically markets its pharmacy benefit administration practice to companies

with self-funded benefit plans, emphasizing that its “tenured, client-centric and dedicated account

teams have decades of experience supporting employers of all shapes and sizes . . . [and] significant

experience managing complex plan designs, supporting tailored solutions, and integrating data and

coordinating care with healthcare providers.”4


2
      ESI Homepage Screenshot, available at https://www.express-scripts.com/.
3
      ESI Corporate Overview Download, available at https://lab.express-scripts.com/about.
4
      ESI Plan Sponsors-Self-Funded Plans Screenshot, available at https://lab.express-
      scripts.com/plan-sponsors/self-funded-plans.



                                                 37
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 38 of 60



         189. For more than a decade, Henkel has depended on ESI’s claims administration

expertise in making claims determinations under the Plan—to evaluate claims for prescription drug

benefits submitted by Plan participants, to make coverage determinations, and to provide ongoing

drug utilization review of Plan participants’ prescription drug treatments.

         190. Beyond its administrative and technical expertise, ESI’s claims administration role

is also indispensable to the Plan because, as the Plan provides, “[t]he third party administrators of

self-funded group health benefits shall handle most health care administrative functions involving

PHI with no involvement of [Henkel] or its employees.” (Ex. A, Plan at § 11.8).

         191. As an entity to which discretionary authority has been delegated to interpret the

ERISA-governed Plan’s coverage terms and to determine Plan coverage for prescription drug

benefit claims based on its interpretation, ESI is a fiduciary of the Plan and owes a fiduciary duty

to the Plan and its participants to discharge its obligations “solely in the interest of the participants

and beneficiaries” and “for the exclusive purpose of providing benefits to participants and their

beneficiaries, and defraying reasonable expenses of administering the plan.”              29 U.S.C. §

1104(a)(1).

         192. In carrying out its functions as the Plan’s claims administrator for prescription drug

benefits, ESI was required to act “with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims” and “in

accordance with the documents and instruments governing the plan.” Id.

         193. In addition to its designation as the claims administrator for prescription drug

benefits under the Plan, ESI’s fiduciary status is confirmed through the very nature of the




                                                   38
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 39 of 60



functional role ESI has performed for more than a decade as the Plan’s designated claims

administrator for prescription drug benefits.

        194. Determining participant claims as the Plan’s prescription drug claims administrator

requires ESI to evaluate and weigh a number of considerations, particularly where, as here, the

prescription drugs at issue require prior authorization before they are deemed covered and may be

dispensed to a Plan participant.

        195. To determine whether a given drug prescribed to a given participant is covered

under the Plan, ESI must not only confirm that the prescribed drug is included on the formulary

but then must also interpret, exercising its discretionary authority, whether the treatment prescribed

to the Plan participant is medically necessary and not experimental and investigational, which

requires engagement with the participant’s treating physicians, evaluation of the participant’s

clinical and diagnostic information in the context of the drug’s clinical criteria for coverage, and

ongoing drug utilization review to monitor the ongoing efficacy of the drug in treating the

participant’s condition.

        196. ESI evaluated the Participants’ prescription drug claims at issue under the Plan,

relying on its clinical expertise, its experience in administering self-funded plans like Henkel’s,

and its institutional understanding of the Participants’ medical condition and the drugs prescribed

to treat it, and in that evaluation process, ESI exercised discretionary control over interpreting the

Plan’s terms in making the ultimate determination that the prescription drug claims at issue were

covered under the Plan.

        197. ESI summarized its extensive and ongoing evaluation of the Participants’

prescription drug claims at issue in a presentation provided to Henkel in September 2017, which

is attached hereto as Exhibit L.




                                                 39
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 40 of 60



        198. ESI’s presentation Redacted




                                            (Ex. L; ESI Presentation)

        199. ESI additionally owed a contractual duty to Henkel to carry out certain

responsibilities in accordance with the terms of the parties’ operative contracts, including the

IPDPA, PBMA and their respective amendments and addenda.

        200. ESI’s responsibilities are enumerated in its contracts with Henkel and include,

among other things:




                                              40
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 41 of 60




       B.      ESI Wrongfully Approved The Prescription Drugs At Issue.

        201. In the alternative to its claims against ReliaStar, Henkel pleads that ESI wrongfully

approved the prescription drugs at issue, breaching its fiduciary duties to the Plan and its

contractual duties to Henkel.

        202. In 2016 and 2017, ESI evaluated and approved over $49 million for the prescription

drug treatment of the Participants’ condition.

        203. Throughout 2016 and 2017, each of the prescription drugs prescribed for treatment

of the Participants’ condition required prior authorization by ESI prior to approval.

        204. ESI was contractually obligated to




        205.

                         Henkel had no input in the development, review, approval or

implementation of those policies. As described above, ESI’s Prior Authorization Policies are

highly technical documents, which are developed and approved by ESI’s internal Therapeutic

Assessment Committee, stamped as “proprietary and confidential to Express Scripts Holding

Company” and copyright-protected by ESI. (E.g., Ex. E, Prior Authorization Policy for




                                                 41
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 42 of 60



        206. Each Prior Authorization Policy includes specific clinical coverage criteria

developed and employed by ESI to evaluate and determine whether to approve or deny Plan

participant prescriptions for the drug addressed by the Prior Authorization Policy.

        207. The condition for which the two Participants were treated with the drugs at issue

Redacted



        208. At the start of their treatments, both Participants Redacted

                                                                                   of the condition.

        209. The clinical coverage criteria in ESI’s Prior Authorization Policies, however,



                                                                                      .

        210. ESI knew (1) that the Participants had             of the condition and (2) that its Prior

Authorization Policies

           Despite knowing that the clinical criteria in its Prior Authorization Policies required the

claims for the drugs to be denied, ESI went ahead and approved them.

        211. In mid-March 2017, ESI and/or Accredo conducted “                     Baseline Clinical

Assessments” on the two Participants, which included, among other things, Redacted

Redacted                            . Those completed “            Baseline Clinical Assessments”

confirmed—Redacted

        Redacted

        212. Nevertheless, between 2015, when the course of treatment at issue began, and the

end of 2017, ESI did not raise any concerns to Henkel regarding any aspect of the Participants’

treatment or any issues concerning ESI’s ongoing approval of the claims at issue. To the contrary,




                                                 42
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 43 of 60



ESI continued to approve these claims, even though it was aware that the Participants had

   of the condition and even after it became aware in June 2017 that ReliaStar had retained Optum

to conduct its claims review.

        213. Indeed, even after ReliaStar denied coverage and provided the Optum review

challenging, among other things, Redacted                      , ESI insisted that it would continue to

approve the Participants’ claims in the future unless and until Henkel amended the Plan to limit

available coverage for the drugs at issue—all while ESI knew that the Participants did not meet

the coverage criteria in ESI’s Prior Authorization Policies.

        214. In undertaking its coverage review and arriving at its findings, Optum reviewed and

referenced the ESI Prior Authorization Policies for each of the drugs at issue. (Ex. H; Optum

Review at 3)

        215. As Optum noted, Redacted                                                           of the

condition. (Id. at at 4) However, that Redacted




               . (Id. at 4, 6-7) ReliaStar denied stop loss coverage for the disputed claims on this

basis, asserting that the treatment was not a covered benefit because it was “experimental and

investigational.”

        216. For the reasons set forth in the Optum report, the Participants’ Redacted

                                               t and ESI therefore breached its duties in approving

the claims at issue.

        217. Throughout the first quarter of 2017, Henkel, both on its own and through its

benefits broker and consultant Mercer, communicated frequently with ESI regarding the


                                                 43
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 44 of 60



significant increase in the Participants’ prescription drug expenses at the end of 2016 and

beginning of 2017. ESI repeatedly assured Henkel that it believed the claims were valid and were

being administered appropriately.

        218. However, on information and belief, ESI and its subsidiary Accredo failed to obtain

Redacted

                                                     Redacted



                                                           (Exhibit M, 09/08/2017 Email Chain).

Nonetheless, ESI continued to approve the prescription drug claims to treat the condition, allowing

the costs to mount higher and higher.

        219. In addition, ESI ignored the requirement in its Prior Authorization policies that



                                           Instead of applying the requirement that it had drafted,

ESI approved prescriptions Redacted

        220. Internal ESI and Accredo communications show that Redacted




(Exhibit N, 09/07/2017 Instant Message Conversation). Nonetheless, ESI failed to investigate,

and never informed Henkel about, its suspicions. Instead, ESI continued to approve and dispense

the prescription drugs at issue through the end of 2017.

        221. Both ESI and its subsidiary Accredo were also fully aware of the Redacted

        they were approving for the Participants and the astronomical cost they were saddling




                                                44
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 45 of 60



Henkel with. ESI and Accredo noted in internal communications that Redacted

                                              Redacted                  (Exhibit O, 02/13/2017

Email) and that Redacted

            (Exhibit P, 02/20/2017 Email)

        222. Redacted




                                                                        (Exhibit Q, 03/13/2017

Email Chain)

        223. Indeed, in 2017, senior employees at ESI and Accredo, including Accredo’s

Clinical Director, discussed in internal communications that Redacted




(Exhibit R, 09/27/2017 Email Chain)

        224. Optum also identified still more deficiencies in the ongoing evaluation and review

of the Participants’ drug utilizations. Following its review of ESI’s claims data for the two

Participants from 2016 and 2017, Optum concluded: Redacted



                                                                                        ” (Ex.

H; Optum Review at 7)

        225. Optum also concluded that ESI violated its own dosing policies. As Optum

observed, Redacted

                                                                                    This made



                                              45
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 46 of 60



the doses Redacted



                                                      .” (Id. at 5-8)

        226. Finally, Optum determined that the Participants’ concurrent use of the drugs at issue

was also “experimental and investigational”. (Ex. H; Optum Review at 4 (referencing Aetna’s

Medical Policy on                           ))

        227. As set forth in the Optum report and as further evidenced by internal ESI and

Accredo communications, ESI and its subsidiary Accredo failed to investigate—and never shared

with Henkel—its own internal assessment that Redacted



                                                                                           , opting

instead to continue to approve the prescription drugs at issue, and in the process breaching its

duties as claims administrator.

        228. In total, ESI approved $48,949,944.30 in prescription drug claims submitted by the

Participants in 2016 and 2017, all of which were paid in their entirety by the Plan, and all based

on ESI’s determination that they were for benefits covered under the terms of Plan.

        229. ESI failed to exercise the requisite care, prudence and diligence required by ERISA

and breached its fiduciary duties to the Plan by initially approving the Participants’ claims under

the Plan, by continuing to approve the Participants’ claims through the end of 2017 without

adhering to the clinical criteria in its Prior Authorization Policies, and by ignoring the numerous

red flags surrounding the diagnosis, dosages, drug combinations, and overall efficacy of the

prescribed treatment. In so doing, ESI abused its discretion and acted arbitrarily and capriciously.




                                                 46
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 47 of 60



         230. Further, by initially approving the Participants’ claims under the Plan and by

continuing to approve the Participants’ claims through the end of 2017 in a manner inconsistent

with ESI’s own clinical coverage policies, ESI breached the contractual duties it owed to Henkel

as the Plan Administrator under the IPDPA, the PBMA and their respective amendments and

addenda.

                                          COUNT I
                            (Breach of Contract Against ReliaStar)

         231. Henkel repeats the allegations contained in paragraphs 1-24 and 28-186 as if fully

set forth herein.

         232. The Policy is a binding and enforceable contract between Henkel and ReliaStar.

         233. Henkel performed its obligations under the contract by paying monthly premiums

to ReliaStar and by submitting timely claims for reimbursement of medical and prescription drug

expenses approved and paid under the Plan with all of the required documentation pursuant to the

terms of the Policy.

         234. The premiums paid by Henkel to ReliaStar provided valuable consideration for the

parties’ agreement.

         235. Consistent with the terms of the Policy, each claim that Henkel submitted to

ReliaStar for reimbursement for each of the Participants’ medical and prescription drug expenses

was only submitted to ReliaStar after it had been (1) approved for coverage according to the terms

of the Plan by the Plan’s designated claims administrators, exercising their discretionary authority

to interpret the Plan’s terms and make final and binding claims determinations, subject to their

fiduciary obligations under the Plan and contractual obligations under their respective contracts

with Henkel, and applicable law, and (2) paid by Henkel.




                                                47
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 48 of 60



         236. The contract between Henkel and ReliaStar did not provide ReliaStar with the

contractual right to reevaluate the underlying coverage determinations made by the Plan’s

designated claims administrators, nor to overrule those determinations once made.

         237. ReliaStar’s audit right under the Policy was limited by the PMCE, which was

expressly incorporated into the Policy and which required ReliaStar to reimburse Henkel for all

expenses paid by Henkel, subject only to specific enumerated exclusions listed in the PMCE and

reflected in the Exclusions and Limitations section of the Policy, none of which are applicable to

expenses at issue here.

         238. ReliaStar intentionally omitted from the Policy any provisions related to

“experimental and investigational” and “medical necessity” determinations.

         239. Thus, by denying reimbursement for Henkel’s claims based on its improper review

of the underlying claims determinations and its independent determination that the underlying

medical and prescription drug benefits were “experimental and investigational,” ReliaStar

breached its contract with Henkel.

         240. As a direct result of ReliaStar’s breach, Henkel has been deprived of more than $47

million in stop-loss reimbursements to which it is entitled.

                                               COUNT II
                                (Declaratory Judgment Against ReliaStar)

         241. Plaintiff repeats the allegations contained in paragraphs 1-24, 28-186, and 231-240

as if fully set forth herein.

         242. As a result of the foregoing facts, there is an actual controversy between Henkel

and ReliaStar regarding the respective rights and obligations of the parties under the Policy.

Judgment in this regard would clarify the legal issues involved, finalize the controversy, and offer

relief from uncertainty.



                                                48
         Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 49 of 60



          243. The issue is fit for judicial decision and if decision is withheld, Henkel’s economic

interests will continue to suffer.

          244. Pursuant to 28 U.S.C. § 2201(a) (Declaratory Judgment Act), Henkel seeks a

declaration (a) that the Policy does not give ReliaStar the right to interpret the Plan’s terms and

make coverage determinations for medical and prescription drug expenses under it, (b) that the

Policy does not give ReliaStar the right to overrule underlying coverage determinations made by

the Plan’s designated claims administrators in order to deny reimbursement under the Policy, and

(c) that the Policy does not give ReliaStar the right to deny reimbursement of stop-loss claims on

the basis of ReliaStar’s (or its third party consultant’s) determination that the underlying expenses

were “experimental and investigational” based on its (or its consultant’s) own interpretation of the

Plan.

                                          COUNT III
        (Violation of the Connecticut Unfair Trade Practices Act and Connecticut Unfair
                           Insurance Practices Act Against ReliaStar)

          245. Plaintiff repeats the allegations contained in paragraphs 1-24, 28-186, and 231-244

and 231-244 as if fully set forth herein.

          246. ReliaStar’s stop-loss Policy with Henkel was delivered in Connecticut and is

governed by Connecticut law. (Ex. F; Policy at 1)

          247. The Connecticut Insurance Department prohibits stop-loss insurers from issuing

policies with provisions related to “Experimental or Investigational” or “Medical Necessity”

determinations. (Ex. I; Insurance Bulletin HC-108 & PC-80)

          248. ReliaStar affirmatively represented to the Connecticut Insurance Principal

Examiner that it would exclude all “provisions regarding Experimental or Investigational expenses




                                                 49
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 50 of 60



and the provisions where we retain the option to determine whether incurred expenses were

Medically Necessary[.]” (Ex. K; Response Letter (10/15/2015))

        249. ReliaStar thereupon omitted all provisions from the Policy, including in the

Policy’s Exclusions and Limitations section and in the PMCE, which would have purported to

allow ReliaStar to deny coverage on the basis of “Experimental and Investigational” or “Medical

Necessity” determinations. (Ex. F; Policy at 6, PMCE)

        250. In addition, through its inclusion of the PMCE in the Policy, ReliaStar affirmatively

represented to Henkel that, other than in the narrowly defined circumstances enumerated in that

endorsement, ReliaStar would consider all expenses Paid by Henkel to be Eligible Excess Risk

Expenses, and thus would be bound by the determinations of the Plan’s fiduciary claims

administrators.

        251. ReliaStar did not challenge—and paid—expenses related to Participant One’s

treatment of the same condition in 2015.

        252. From the issuance of the Policy in 2013 through its termination at the end of 2017,

Henkel paid millions of dollars in premiums to ReliaStar to manage the risk of high-dollar medical

and prescription drug claims.

        253. At all times relevant to this dispute, Henkel has reasonably relied on ReliaStar’s

representations in the PMCE, as well as on ReliaStar’s omission of all provisions from the Policy

related to “Experimental and Investigational” and “Medical Necessity” consistent with the state of

Connecticut’s regulation of stop-loss insurers, believing that ReliaStar would honor its obligation

to reimburse claims determined to be covered under the Plan by the Plan’s fiduciary claims

administrators.




                                                50
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 51 of 60



         254. Nevertheless, ReliaStar has denied Henkel’s claims for reimbursement based on its

own impermissible interpretation of the terms of the Plan and determination of coverage under it.

         255. By knowingly misrepresenting the conditions or terms of its insurance Policy,

ReliaStar has engaged in conduct proscribed by the Connecticut Unfair Insurance Practices Act.

Conn. Gen. Stat. § 38a-816(1).

         256. By engaging in this conduct prohibited by the Connecticut Unfair Insurance

Practice Act, ReliaStar has also violated the Connecticut Unfair Trade Practices Act. Conn. Gen.

Stat. § 42-110b(a).

         257. As a direct result of ReliaStar’s unfair and deceptive acts and practices, Henkel has

suffered an ascertainable loss of money or property, including loss of reimbursement expenses

owed pursuant to the Policy, as well as related court costs and attorney’s fees to bring suit to litigate

its claim, and the loss of interest on funds due under the Policy.

         258. Further, ReliaStar’s conduct was willful, wanton, intentional, and malicious and

warrants an award of punitive damages pursuant to Conn. Gen. Stat. § 42-110g(a).

         259. Prior to securing approval for its Connecticut-sited stop-loss policy from the state

Insurance Commissioner, ReliaStar was required to omit any policy language related to the

determination of “Experimental and Investigational” and “Medically Necessary” expenses.

         260. In light of its communications with the Connecticut Department of Insurance,

ReliaStar was fully aware that it was prohibited from “exclude[ing] expenses deemed

Experimental or Investigational” or “retain[ing] the option to determine” whether expenses were

“medically necessary.”

         261. ReliaStar’s decision to deny reimbursement to Henkel on the basis of its own

determination that the underlying claims—each of which was determined to be covered under the



                                                   51
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 52 of 60



terms of the Plan by the Plan’s fiduciary claims administrators—are “Experimental and

Investigational” is a clear and direct violation of the Commissioner’s directive.

         262. Further, in the course of ReliaStar’s written communications with Henkel,

ReliaStar has purported to base its denial of coverage on “Experimental and Investigational”

language in the Plan while simultaneously asserting that the Plan’s grant of discretionary authority

does not bind ReliaStar.

         263. Likewise, with full awareness of the high-dollar Participants and their ongoing

treatment needs and expenses, upon information and belief, ReliaStar stalled in denying

reimbursement for any of the expenses in dispute until after it had already secured Henkel’s

agreement to the higher premiums and deductibles for the 2017 renewal.

         264. Upon the commencement of this action, Henkel sent a copy of the complaint to the

Attorney General and the Commissioner of Consumer Protection, pursuant to Conn. Gen. Stat. §

42-110g(c).

                                         COUNT IV
         (Violation of the Connecticut Unfair Trade Practices Act Against ReliaStar)

         265. Plaintiff repeats the allegations contained in paragraphs 1-24, 28-186, and 231-264

as if fully set forth herein.

         266. By invoking exclusions that it expressly omitted from the Policy, ReliaStar has

deliberately flouted the clear directives of the Connecticut Insurance Department and reneged on

the representations it made both to Henkel and the State’s Insurance Commissioner.

         267. Further, ReliaStar delayed in denying reimbursement for or otherwise challenging

any of the Participants’ claims and expenses in dispute in order to extract a $25,000 increase in

individual deductibles and over half a million dollars in increased premiums for the 2017 Policy

renewal from Henkel.


                                                52
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 53 of 60



        268. By engaging in the aforesaid conduct, ReliaStar has committed a violation of the

Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110b(a), in that the aforesaid

conduct is immoral, unethical, oppressive and/or unscrupulous, and/or has caused substantial

injury to Henkel that could not have reasonably been avoided by Henkel, and is not outweighed

by any countervailing benefit.

        269. ReliaStar’s conduct was willful, wanton, intentional and malicious and warrants an

award of punitive damages pursuant to Conn. Gen. Stat. § 42-110g(a).

        270. Upon the commencement of this action, Henkel sent a copy of the complaint to the

Attorney General and the Commissioner of Consumer Protection, pursuant to Conn. Gen. Stat. §

42-110g(c).

                                         COUNT V
                         (Breach of ERISA Fiduciary Duty Against ESI)

        271. Plaintiff repeats the allegations contained in paragraphs 1-23, 25-151, and 187-230

as if fully set forth herein.

        272. ESI is an ERISA fiduciary under the express terms of the IPDPA as amended.

Under the IPDPA,




       Moreover, the IPDPA provides that




        273. ESI is also an ERISA fiduciary under 29 U.S.C. §§ 1002(21)(A) and 1102(a)(2) by

virtue of the functional role it has performed for more than a decade as the designated claims



                                              53
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 54 of 60



administrator for prescription drug benefits under the Plan, including with respect to the

discretionary benefits determinations it made under the Plan with respect to the Participants’

prescription drug claims at issue.

        274. In this role, ESI and/or its agents, delegates, or designees, including Accredo,

employed their specialized expertise as claims administrators and clinical specialists and, relying

on its own proprietary clinical criteria and Prior Authorization Policies, made discretionary

decisions with respect to, among other items, prescription approval, dose justification, plan

interpretation, and the clinical course of treatment for the Participants’ conditions in determining

that their prescription drug treatments were payable under the terms of the Plan.

        275. Henkel is the Plan sponsor and ERISA “named fiduciary” under the Plan pursuant

to § 1102(a), having retained certain discretionary authority and control with respect to the

management and administration of the Plan that is not delegated to its claims administrators.

        276. As an ERISA fiduciary with respect to the Plan and in a representative capacity on

behalf of the Plan, Henkel has standing to sue ESI under 29 U.S.C. §§ 1132(a)(2).

        277. The Plan is an employee welfare benefit plan pursuant to 29 U.S.C. § 1002(1),

which is governed by ERISA.

        278. As an ERISA fiduciary to the Plan, ESI is obligated to discharge its duties to the

Plan “solely in the interest of the participants and beneficiaries” and “for the exclusive purpose of

providing benefits to participants and their beneficiaries, and defraying reasonable expenses of

administering the plan;” in addition, ESI must act “with the care, skill, prudence, and diligence

under the circumstances then prevailing that a prudent man acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of a like character and with like aims”




                                                 54
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 55 of 60



and “in accordance with the documents and instruments governing the plan.” 29 U.S.C. §

1104(a)(1).

         279. By failing to adhere to the clinical criteria in its Prior Authorization Policies and

ignoring the numerous red flags surrounding the diagnosis, dosages, drug combinations, and

overall efficacy of the prescribed treatment as described above in paragraphs 201-230, ESI

breached its fiduciary duties to the Plan. In so doing, ESI abused its discretion and acted arbitrarily

and capriciously.

         280. As a direct and proximate result of the breaches of fiduciary duty alleged herein in

the alternative, the Plan incurred substantial losses.

         281. Pursuant to 29 U.S.C. § 1109, ESI “shall be personally liable to make good to such

plan any losses to the plan resulting from such breach, and to restore to such plan any profits of

such fiduciary which have been made through use of assets of the plan by the fiduciary, and shall

be subject to such other equitable or remedial relief as the court may deem appropriate, including

removal of such fiduciary.”

                                           COUNT VI
                                (Breach of Contract Against ESI)

         282. Plaintiff repeats the allegations contained in paragraphs 1-23, 25-151, and 187-230

as if fully set forth herein.

         283. The IPDPA, together with amendments and addenda thereto, is a binding and

enforceable contract between Henkel and ESI.

         284. The PBMA, together with amendments and addenda thereto, is a binding and

enforceable contract between Henkel and ESI.




                                                  55
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 56 of 60



              Henkel performed all obligations under the IPDPA, PBMA, and their respective

amendments and addenda, including




        286. The amounts paid by Henkel to ESI for claim reimbursement and for all

administrative services, clinical program, dispensing, program management, additional PBM

services provided to Henkel, and appeal-related fees provided valuable consideration for the

parties’ agreements.

        287. ESI’s obligations and responsibilities as Henkel’s designated claims administrator

for prescription drug benefits are enumerated in the IPDPA, PBMA, and their respective

amendments and addenda and include, among other things:




                                              56
           Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 57 of 60




           288. Pursuant to addenda to the IPDPA and PBMA,




           289. ESI’s prior authorization services under the parties’ contracts obligated ESI to




           290. Each Prior Authorization Policy for the drugs at issue includes specific clinical

coverage criteria developed and employed by ESI to evaluate and determine whether to approve

or deny the Participants’ prescribed drug treatments.

           291. Although the Participants’ respective Redacted

              of their condition, the clinical coverage criteria in ESI’s Prior Authorization Policies
Redacted




for each of the drugs at issue




           292. As a result, ESI’s initial approval of prior authorization for the Participants’

respective treatment with the drugs at issue is facially inconsistent with the Participants’ diagnoses,

and thus, ESI failed to follow its Prior Authorization Policies when determining the Participants’

prescription drugs claims at issue.

           293. Further, despite ESI’s contractual obligation to



                                                                                              between




                                                  57
        Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 58 of 60



2015, when the course of treatment at issue began, and the end of 2017, ESI did not raise any

concerns to Henkel regarding any aspect of the Participants’ treatment or any issues concerning

ESI’s ongoing approval of the claims, notwithstanding the information they had and intentionally

withheld from Henkel as set forth above.

        294. ESI breached the contractual duties it owed to Henkel under the IPDPA, the PBMA

and their respective amendments and addenda by the conduct alleged above, including by initially

approving the Participants’ claims under the Plan; by continuing to approve the Participants’

claims through the end of 2017 in a manner inconsistent with the clinical criteria set forth in ESI’s

own Prior Authorization Policies; and by failing to perform standard drug utilization review,.

        295. As a direct and proximate result of ESI’s contractual breaches, Henkel has been

deprived of $48,949,944.30 in prescription drug claims submitted by the Participants in 2016 and

2017.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order granting the

following relief against ReliaStar:

        a. Declaring that the Policy did not give ReliaStar the right to interpret the Plan’s terms
           and make coverage determinations for medical and prescription drug expenses under
           the Plan.

        b. Declaring that the Policy did not give ReliaStar the right to overrule the discretionary
           coverage determinations made by the Plan through its designated claims
           administrators.

        c. Declaring that the Policy did not give ReliaStar the right to deny reimbursement of
           stop-loss claims on the basis of ReliaStar’s determination that the underlying expenses
           were “experimental and investigational.”

        d. Awarding full recovery of the more than $47 million in claims that ReliaStar has
           improperly refused to reimburse under the Policy, the precise amount to be determined
           at trial.

        e. Awarding reasonable attorneys’ fees pursuant to Conn. Gen. Stat. § 42-110g(d).


                                                 58
       Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 59 of 60



       e. Awarding punitive damages pursuant to Conn. Gen. Stat. § 42-110g(a).

       f. Awarding such other and further relief as may be just and proper, including pre-
          judgment and post-judgment interest on the above amount.

       WHEREFORE, in the alternative to its claims against ReliaStar, Plaintiff, on behalf of the

Plan and the Plan’s participants, respectfully requests that the Court enter an Order granting the

following relief against ESI:

       a. Requiring ESI to compensate the Plan for all losses arising from its breach of its
          fiduciary duties pursuant to 29 U.S.C. § 1109(a) or, alternatively, requiring ESI to
          compensate Henkel for all losses arising from its breaches of its contractual obligations
          to Henkel under the IPDPA, PBMA, and their respective amendments and addenda.

       b. Awarding such equitable relief as the Court deems just and appropriate pursuant to the
          common law and 29 U.S.C. § 1109(a).

       c. Awarding reasonable attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(1).

       d. Awarding such other and further relief as may be just and proper, including pre-
          judgment and post-judgment interest on the above amount.

                                   JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury.




                                                   59
      Case 3:18-cv-00965-JAM Document 152 Filed 04/09/20 Page 60 of 60




Dated: April 8, 2020
                                     HENKEL OF AMERICA, INC.,


                                            /s/ Timothy A. Diemand
                                     Timothy A. Diemand (Connecticut Bar #18075)
                                     WIGGIN AND DANA LLP
                                     20 Church Street
                                     Hartford, Connecticut 06103
                                     Phone: 860.297.3700
                                     Facsimile: 860.585.9380
                                     Email: tdiemand@wiggin.com

                                     Nader R. Boulos, P.C. (phv09664)
                                     John R. Worth (phv09661)
                                     KIRKLAND & ELLIS LLP
                                     300 North LaSalle Street
                                     Chicago, Illinois 60654
                                     Phone: 312.862.2000
                                     Facsimile: 312.862.2200
                                     Email: nboulos@kirkland.com
                                             jworth@kirkland.com

                                     Counsel for Henkel of America, Inc.




                                     60
